Citation Nr: 0428566	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  03-10 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a chronic 
right ankle and/or leg disorder. 


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to March 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in June 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.    

In September 2001, the Board reopened and denied on the 
merits the veteran's claim of entitlement to service 
connection for a right ankle and leg disorder.  Thereafter, 
the RO has reopened and again denied the merits of the 
veteran's claim.  The Board is, however, required to consider 
the issue of finality prior to any consideration on the 
merits, see 38 U.S.C.A. §§ 7104(b), 5108 (West 2002); see 
also Barnett v. Brown, 8 Vet. App. 1 (1995), and as such, the 
issue has been recharacterized as shown on the first page of 
this decision.  Insofar as the Board reopens the claim 
herein, a determination favorable to the veteran and 
consistent with the RO's actions, he is not prejudiced by the 
Board's recharacterization of the issue or its actions 
herein.  See Barnett, supra at 4; Bernard v. Brown, 
4 Vet. App. 384, 390-92 (1993).

The reopened claim is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C.  VA will notify the 
veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a final decision dated in September 2001, the Board 
denied service connection for a right ankle and leg disorder. 

2.  Evidence added to the record since the prior final denial 
is neither cumulative nor redundant of the evidence of record 
at the time of the Board's September 2001 denial and raises a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a chronic 
right ankle and/or leg disorder.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), redefined VA's obligations with respect to its duties 
to notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  

The Board's decision to reopen the veteran's claim of 
entitlement to service connection for a chronic right ankle 
and/or leg disorder is completely favorable and, in that 
regard, no further action is required to comply with the VCAA 
and the implementing regulations.  Board consideration of the 
merits of the service connection issue is deferred, however, 
pending additionally-indicated action consistent with the 
VCAA.

II.  Reopening the Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  
Service connection may be established under 38 C.F.R. 
§ 3.303(b) by (a) evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
under 38 C.F.R. § 3.307 and (ii) present manifestations of 
the same chronic disease, or (b) when a chronic disease is 
not present during service, evidence of continuity of 
symptomatology.  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The veteran contends that he injured his right ankle while 
playing basketball during military service.  He was treated 
for such injury and developed constant swelling in his right 
calf.  He alleges that he was also treated for deep vein 
thrombosis while in service.  The veteran states that he 
currently experiences pain and swelling in his right lower 
extremity.  He must wear Jobst or thromboembolic disease 
(TED) stockings to help control his symptoms.  The veteran 
claims that his current right lower extremity disability is a 
result of his in-service right ankle injury or treatment for 
deep vein thrombosis.  As such, he contends that service 
connection is warranted for a chronic right ankle and/or leg 
disorder. 

In a final decision dated in September 2001, see 38 U.S.C.A. 
§ 7104(b) (West 1991); 38. C.F.R. § 20.1100 (2001), the Board 
denied service connection for a right ankle and leg disorder, 
finding that the evidence failed to demonstrate either the 
existence of a current right ankle or leg disorder, or, a 
medical nexus between any such disorder and the veteran's 
military service.  

Generally, a claim which has been denied in an unappealed 
Board decision or an unappealed RO decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

The regulatory changes of the new and material evidence 
requirement of 38 C.F.R. § 3.156(a) in the VA regulations 
implementing the VCAA apply to claims to reopen received on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  As the veteran filed his claim to reopen in April 
2002, the 

definition of new and material evidence effective August 29, 
2001, found at 38 C.F.R. § 3.156(a) (2003), applies in this 
case.  Such provides that, 

[n]ew evidence means existing evidence not 
previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by 
itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary 
to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last 
prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility 
of substantiating the claim.  

The evidence that must be considered in determining whether 
there is a basis for reopening this claim is evidence that 
has been added to the record since the final September 2001 
Board decision.  For the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the Board's final 2001 decision, contemporary medical 
statements reflecting diagnoses of edema, lymphedema, 
valvular damage, and venous insufficiency have been received.  
These statements also indicate a possible nexus between such 
diagnoses and injury or treatment during military service.

Based on the above, the Board concludes that the evidence 
received since the Board's 2001 decision is new in that it 
was not previously of record and that it is material because 
it is not cumulative and redundant of the evidence of record 
at the time of the prior denial.  Specifically, at the time 
of the Board's 2001 denial, there was no current diagnosis of 
record.  The new evidence received indicates varying 
diagnoses of edema, lymphedema, valvular damage, and venous 
insufficiency.  The Board also observes that the new 
evidence, when considered in connection with the veteran's 
service medical records documenting a right ankle injury and 
treatment for deep vein thrombosis, at least raises a 
reasonable possibility of substantiating the veteran's claim.  
Accordingly, the veteran's claim of entitlement to service 
connection for a chronic right ankle and/or leg disorder is 
reopened.  38 U.S.C.A. § 5108.


ORDER

The application to reopen a claim of entitlement to service 
connection for a chronic right ankle and/or leg disorder is 
granted.


REMAND

As indicated above, the veteran's claim for service 
connection for a chronic right ankle and/or leg disorder is 
reopened.  The veteran's service medical records reveal 
treatment in May 1983 for a right ankle injury sustained 
while playing basketball.  There was no fracture and the 
veteran was fitted with a short leg cast.  The veteran 
complained of pain in his right calf muscle due to the cast 
and his right calf was found to be tender.  Approximately two 
weeks following the initial injury, the cast was removed.  
The veteran's right calf swelling was noted to be minimal and 
there was no tenderness in the calf.  From July 1983 to 
August 1983, the veteran was treated for swelling and pain of 
his right calf.  The physician observed severe tenderness 
mainly in the posterior aspect of the leg and diagnosed deep 
vein thrombosis of the right lower leg.  In December 1983, 
the veteran again complained of right leg swelling after 
prolonged marching.  He was diagnosed with deep vein 
thrombosis secondary to increased stress.  

Post-service medical records reveal diagnoses of edema, 
lymphedema, valvular damage, and venous insufficiency.  All 
vascular testing done after service has been normal.  
Nevertheless, private medical statements received from four 
different physicians, including a vascular surgeon, in May 
2002, December 2002, July 2003, and February 2004 indicate 
that some of the veteran's right lower extremity conditions, 
to specifically include venous insufficiency, are 
attributable to either his in-service right ankle injury or 
to treatment for deep vein thrombosis.  As such, the RO 
obtained VA examinations in April 2003.  In April 2003, the 
veteran was afforded lymphatic disorders and joints 
examinations.  The VA lymphatic disorders examiner diagnosed 
lymphedema and deep vein thrombosis of the right lower 
extremity, by history, and indicated that there was currently 
no evidence of such.  The VA joints examiner diagnosed no 
residuals of the veteran's right in-service ankle injury and 
opined that the veteran's current ankle complaint was not 
related to service.  Since there continues to be 
discrepancies regarding a current diagnosis and nexus opinion 
between the medical evidence of record, a remand to obtain a 
clarifying VA examination opinion is warranted.  

Additionally, in a February 2004 statement, Dr. T. Wakefield 
indicated that he was in the process of evaluating the 
veteran.  Such statement indicates that there may be 
outstanding medical records regarding treatment from Dr. 
Wakefield.  While on remand, all outstanding records of 
relevant medical treatment, from Dr. Wakefield and any other 
medical professional, should be therefore obtained for 
consideration in connection with the veteran's appeal.

For the above reasons, the case is REMANDED for the 
following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed consistent with all governing 
legal authority.  Such action should 
include informing the veteran of the 
evidence needed to support his service 
connection claim, and indicating whether 
the veteran should submit such evidence 
or whether VA will obtain and associate 
such evidence with the claims file.  The 
veteran should be requested to submit all 
evidence in his possession pertinent to 
the appeal.  

2.  The veteran should be requested to 
identify all current and past VA and non-
VA medical providers who have examined or 
treated him for a chronic right ankle 
and/or leg disorder.  The RO should take 
the appropriate steps to obtain 
identified records, specifically those 
from Dr. Wakefield, not already 
associated with the claims file.  A 
response, negative or positive, should be 
associated with the claims file.  

3.  The veteran should also be afforded 
an appropriate VA examination to 
determine the diagnosis and etiology of 
any current chronic right ankle and/or 
leg disorder.  The claims file should be 
made available to the examiner prior to 
examination for review of pertinent 
documents therein, to include the May 
2002, December 2002, July 2003, and 
February 2004 statements submitted by 
private physicians, and, the April 2003 
VA examination reports.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be conducted.  

The examiner should identify and diagnose 
any current right lower extremity 
disorders.  The examiner should 
specifically indicate the presence or 
absence of edema, lymphedema, valvular 
damage, and venous insufficiency and 
confirm and identify and/or refute the 
presence of underlying pathology to which 
such are attributable.  The examiner 
should state whether it is "likely" or 
"unlikely" that each currently 
identified right lower extremity disorder 
is (a) related to a right ankle injury in 
May 1983; (b) related to an in-service 
diagnosis of or treatment for deep vein 
thrombosis; or (c) otherwise related to 
the veteran's military service.

A complete rationale for any opinion 
expressed must be provided.  If the 
examiner cannot answer any of the 
aforementioned questions, then he or she 
should so state.

4.  After completing the above, the 
veteran's service connection claim should 
be re-adjudicated, based on the entirety 
of the evidence.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02. 



	                        
____________________________________________
	J. M. Daley 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



